Exhibit 10.3

 

¨

 

Participant’s Copy

¨

 

Company’s Copy

 

TRIMERIS, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

To Steven Skolsky:

 

Trimeris, Inc. (the “Company”) has granted you (the “Grant”) under its Amended
and Restated Stock Incentive Plan (the “Plan”) the number of shares of Company
common stock (the “Shares”) set forth on Exhibit A to this Agreement, subject to
certain restrictions specified below in Restrictions and Forfeiture in
recognition of your service as an employee and as a member of the Board of
Directors of the Company. (While subject to the restrictions, this Agreement
refers to the Shares as “Restricted Stock.”)

 

The Grant is subject in all respects to the applicable provisions of the Plan.
This Agreement does not cover all of the rules that apply to the Grant under the
Plan, and the Plan defines any terms in this Agreement that the Agreement does
not define.

 

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to the Grant:

 

Payment   You are paying the Company the par value for the Restricted Stock as
of the Date of Grant. Restrictions and Forfeiture   You may not sell, assign,
pledge, encumber, or otherwise transfer any interest (“Transfer”) in the
Restricted Stock until the shares are vested. Any attempted Transfer that
precedes the Vesting Date (as set forth in Exhibit A) is invalid.     Unless the
Administrator determines otherwise at any time or Exhibit A provides otherwise,
if your service with the Company terminates for any reason before all of your
shares of Restricted Stock are Vested, then you will forfeit your unvested
shares to the extent that they do not otherwise vest as a result of the
termination. The forfeited shares of Restricted Stock will then immediately
revert to the Company. You will receive no payment for shares that you forfeit.
Vesting Schedule   Assuming you remain an employee of the Company or its
subsidiaries or a member of the Board, all restrictions under Restrictions and
Forfeiture will lapse on the Restricted Stock as set forth on Exhibit A and they
will become “Vested,” and you will be able, subject to normal securities
limitations, to sell the Shares. Limited Status   You understand and agree that
the Company will not consider you a shareholder for any purpose with respect to
the Restricted Stock, unless and until the shares have been issued to you, and
they have become Vested, except as Delaware law otherwise requires; provided,
however,



--------------------------------------------------------------------------------

    that if the Company pays dividends on its common stock while shares of
Restricted Stock are not Vested, the Company will accrue a book entry for
dividends on your behalf, with the dividends to be paid if and when the
Restricted Stock becomes Vested. Voting   You may vote the Restricted Stock.
Possession   While unvested, the Restricted Stock will be held by an agent or
service provider designated by the Company. After Vesting, the Company will
direct the transfer of Shares to you using share certificates or other indicia
of ownership. Additional Conditions to Receipt   The Company may postpone
issuing and delivering any Shares for so long as the Company determines to be
advisable to satisfy the following:    

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

   

its receiving proof it considers satisfactory that a person seeking to receive
the Shares after your death is entitled to do so; and

   

your complying with any federal, state, or local tax withholding obligations.

    The Company has in effect now and will make reasonable efforts to maintain a
registration of the Plan on Form S-8. Taxes and Withholding   Receipt of the
Grant has tax consequences for you. If you make an 83(b) election (using Exhibit
B to this Agreement or another comparable form), you will owe taxes at ordinary
income tax rates as of the Date of Grant at the Shares’ value. You acknowledge
that you may be electing thereby to pay taxes on a value in excess of any gain
you may receive on Shares in the future and that you may be unable to deduct or
otherwise recoup any potentially overpaid taxes, even if you forfeit those
Shares.     If you do not make an 83(b) election within 30 days of the Date of
Grant, and pay taxes in accordance with that election, you will be taxable on
the Shares as they become Vested at their future value at the Vesting Date.    
You must arrange for payment of the withholding taxes and/or confirm that the
Company is arranging for appropriate withholding. Additional Representations
from You   If you receive Restricted Stock at a time when the Company does not
have a current registration statement (generally on Form S-8) under the Act that
covers issuances of Shares to you, you must comply with the following before the
Company will release the Shares to you. You must —

 

Page 2



--------------------------------------------------------------------------------

    represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and     agree that you will not sell,
transfer, or otherwise dispose of the Shares unless:    

a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

   

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

Additional Restriction   The Company will delay issuing the Shares to you during
such time as issuance of the Shares would violate any applicable federal or
state securities laws or other laws or regulations. No Effect on Employment or
Other Relationship   Nothing in this Agreement restricts the Company’s rights or
those of any of its affiliates to terminate your employment or other
relationship at any time, with or without cause. The termination of employment
or other relationship, whether by the Company or any of its affiliates or
otherwise, and regardless of the reason for such termination, has the
consequences provided for under the Plan (as implemented through this Agreement)
and any applicable employment or severance agreement or plan. Governing Law  
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws. Notices   Any
notice you give to the Company must follow the procedures then in effect. If no
other procedures apply, you must send your notice in writing by hand or by mail
to the office of the Company’s Secretary. If mailed, you should address it to
the Company’s Secretary at the Company’s then corporate headquarters, unless the
Company directs participants to send notices to another corporate department or
to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants. Legends   The Company will endorse on all
certificates (if any) representing any Shares of the Company subject to the
provisions of this Agreement legends in substantially the following forms (in
addition to any other legend that other agreements among the parties may
require):

 

Page 3



--------------------------------------------------------------------------------

   

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”

    Additional legends may be placed on the Shares to comply with applicable
blue sky laws and/or if the parties agree that certain additional legends must
be placed on the certificates Plan Governs   Wherever a conflict may arise
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan will control.

 

    TRIMERIS, INC.

Date: 9/9/04

 

By:

 

/s/ Dani P. Bolognesi

--------------------------------------------------------------------------------

   

Name:

 

Dani P. Bolognesi

   

Title:

 

Vice Chairman of the Board of Directors

 

Page 4



--------------------------------------------------------------------------------

TRIMERIS, INC.

 

ACKNOWLEDGMENT

 

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with the Plan’s terms. By signing where indicated on Exhibit A, I
accept each Grant subject to all of the terms and provisions of this Agreement
and of the Plan under which the Grant is made, as the Plan may be amended in
accordance with its terms. I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to each Grant.

 

Date: 9/9/04

 

/s/ Steven Skolsky

--------------------------------------------------------------------------------

   

Name:

 

Steven Skolsky

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SECURITIES COVERED BY THE GRANT
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR A SATISFACTORY
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY OR OTHER INFORMATION AND
REPRESENTATIONS SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Page 5



--------------------------------------------------------------------------------

Grant No.             

 

Trimeris, Inc.

Amended and Restated Stock Incentive Plan

Restricted Stock Agreement

 

Exhibit A to Restricted Stock Agreement

 

Recipient Information:

   

Name:

 

Steven Skolsky

     

S.S.N.:

   

Signature: X

 

/s/ Steven Skolsky

--------------------------------------------------------------------------------

   

 

Grant Information:

   

Restricted Stock:

 

50,000

Date of Grant:

 

September 8, 2004

Par Value Payment:

 

$50.00

 

Vesting Schedule:    This Grant is nonforfeitable (“Vested”) as to 100% of the
shares of Restricted Stock on the fourth anniversary of the Date of Grant (the
“Vesting Date”), assuming you remain an employee or member of the Board of the
Company through this date.      If you die, are terminated by the Company
without Cause or on account of Disability or resign for Good Reason (as such
terms are defined in the Executive Employment Agreement between the Company and
you dated September 8, 2004) (“Vesting Events”) on or after the 8th of the sixth
month (the “Six Month Anniversary”) following your Date of Grant and prior to
the second anniversary of your effective date of employment with the Company,
50% of the shares subject to the grant shall become nonforfeitable on such date
of termination.      If your employment ends for one of the Vesting Events
before the Six Month Anniversary, the acceleration in the preceding sentence
will be delayed to and occur on the Six Month Anniversary, so long as you comply
with the restrictions in your Executive Employment Agreement relating to
noncompetition through such date (else the stock will be forfeited for
noncompliance). If your

 

Page 6



--------------------------------------------------------------------------------

     employment ends for one of the Vesting Events between the second and fourth
anniversaries of the Effective Date, your vesting on termination will increase
by 2.0833% of the initial number of shares of Restricted Stock for each 8th of
the month that has occurred after the second anniversary by the date of your
termination of employment.      Notwithstanding this Vesting Schedule, vesting
of your Restricted Stock will be postponed, if applicable, until the earliest
trading day provided in the foregoing provisions on which you are not subject to
a closed trading or earnings window (unless you have previously instituted a
10b5-1 trading plan covering disposition of part or all of the Restricted Stock
and notified the Administrator of such 10b-1 plan). If vesting is delayed
because of a trading window, you must remain employed through that extended
vesting date (or, if earlier, a Vesting Event) to be treated as satisfying the
vesting requirements upon the opening of the window. Upon a “Change in Control”
or “Acquisition Event” (as defined in the Plan or, with respect to Change in
Control, if more favorable to you, in the Employment Agreement) occurs while you
are employed, your unvested Shares will become immediately fully Vested. Grant
Expiration Rules:    Except as provided in the Vesting Schedule above, you will
forfeit any unvested portions of this Grant immediately when you cease to be
employed by (and a member of the Board of) the Company. Ceasing to be employed
for these purposes includes death and termination as a result of disability.

 

Page 7



--------------------------------------------------------------------------------

Exhibit B to Restricted Stock Agreement

 

Section 83(b) Election

For Unvested or Partially Vested Shares*

 

 

 

* Omitted because such Exhibit does not contain information material to an
investment decision. Trimeris agrees to furnish supplementally a copy of this
Exhibit to the Commission upon request.

 